DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 8 and 13-15 are withdrawn.

Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-7, 9-12, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,189,690 [Samuel] in view of US 7,277,594 B2 [Hofstetter] and further in view of US 5,142,559 [Wielopolski].

Regarding Claim 1:
Samuel teaches a medical imaging apparatus comprising:
an X-ray imaging device (Fig. 4) with an X-ray source ((14)) and an X-ray detector ((16)), and an output unit configured to provide image data (The output unit is inherent since image data is provided to display (18)); 
wherein the X-ray imaging device is positionable in relation to an imaged object in at least two movement directions (the C-shaped gantry shown in Fig. 4 tilts and rotates, and is positionable relative to the arm shown in fig. 4 along either an x or y direction), and configured to acquire the image data from the at least two movement directions (since the C-arm rotates and tilts, and the detector is attached to the C-arm, the detector is configured to image from more than two directions); 

first movement direction indicators configured to indicate possible movement directions of the X-ray imaging device in relation to the imaged object (Fig. 11 (22)), 
the first movement direction indicators corresponding to the second movement direction indicators being equivalent (the second indicators presented on the display are images of the first indicators set on the receiver, thus the indicators are equivalent) and presentable to different users (the indicators are presentable to any number of different users so long as the users are within visual range of the second indicators on the display or the first indicators on the detector), thereby forming a common orientation reference system for positioning the X-ray imaging device in relation to the imaged object (abstract); 
wherein the first movement direction indicators are configured to indicate spatial movement in relation to an image plane (Figs. 6 and 11 show that the first movement indicators defining spatial movement in an image plane); and 
wherein the first movement direction indicators include: a) numeral indicators of "3", "6", "9", and "12", which numeral indicators are positioned in a clock arrangement; or b) letter indicators of "N", "W", "S", "E" which letter indicators are positioned to indicate cardinal direction (Fig. 11 shows “N", "W", "S", and "E" indicators positioned in cardinal directions). 

However, Samuel fails to specify that the first movement direction indicators are provided on the X-ray imaging device and present the possible movement directions to a user on 
Hofstetter teaches placing markers (21) on the sidewalls of an x-ray detector housing in order to allow for the determination of a position and orientation of the x-ray detector by a position measurement device (5:62-64; Fig. 1 (21)). Implementing such a teaching in Samuel would entail adding sidewall copies of the first movement direction indicators to inserts (26), e.g., the “N” symbol would be placed on the insert in two positions, 1) in the beamline parallel with the imaging plane; and 2) on the exterior sidewall presenting the symbol to the user during positioning. It would have been obvious to one of ordinary skill in the art before the time of the invention to add the first movement direction indicators to the exterior sidewall faces of Samuels’ inserts (26) in keeping with the teaching of Hofstetter. One would have been motivated to do since this would allow a position measurement device to determine the position and orientation of the detector from an image of the detector’s side, which in turn would allow for correction of position and orientation related deformations in the images (1:60-2:8).
Furthermore, Wielopolski teaches first movement direction indicators provided on the X-ray imaging device and present the possible movement directions to a user next to a control interface during the user’s positioning of the X-ray imaging device in relation to the imaged object. Wielopolski demonstrates as much in Fig. 3, wherein Cardinal direction indicators are provided on detector (14), and the indicators are next to a rotary stage control interface (12). It would have been obvious to one of ordinary skill in the art before the effective time of filing to place the indicators of Samuel next to the control interface, as is demonstrated by Wielopolski. One would have been motivated to do so since this would allow one to modify the position of the detector while maintaining awareness of the detectors directional indicators.

Regarding Claim 2:
The modified invention of claim 1 teaches the medical imaging apparatus according to claim 1, wherein the first movement direction indicators are configured as adaptable movement direction indicators (Samuel see Fig. 7b wherein the indicator (22) holding tab (26) is being removed. In that the indicator is replaceable, it is adaptable by replacement.).

Regarding Claim 3:
The modified invention of claim 1 teaches the medical imaging apparatus according to claim 1, wherein the first movement direction indicators are configured such that complementary directions indicated by the first and second movement direction indications are bijectively related (Samuel Fig. 11, N and S, as well as E and W, are bijectively related). 

Regarding Claim 4:
The modified invention of claim 1teaches the medical imaging apparatus according to claim 1, wherein the first movement direction indicators are configured as denominated symbols such that the movement directions are addressable with unambiguous messages (Samuel Fig. 11, “N", "W", "S", and "E" are denominated symbols such that the movement directions are addressable with unambiguous messages). 

Regarding Claim 5:
Samuel teaches a medical imaging apparatus comprising: 
a patient support (Fig. 4 shows a patient support in the form of a table and a chair); 

first movement direction indicators mounted to the diagnostic imaging apparatus on an exterior location and configured to indicate each of a plurality of movement directions in which the diagnostic imaging apparatus is movable (Figs. 6 and 7 (62, 64, 66, 68), Fig. 11 (22)), and 
a display device configured to receive the image data (Fig. 1 (18)) and display a diagnostic image (Fig. 9 (50)) and second movement direction indicators with the diagnostic image (Fig. 9 shows an example of such indicators as “Superior”, “Medial”, etc), the second movement direction indicators being configured to indicate the same plurality of movement directions as the first movement direction indicators (the second indicators presented on the display are images of the first indicators set on the receiver, thus the indicators are configured to indicate the same plurality of directions).
However, Samuel fails to teach that the first and second movement direction indicators include numbers "3", "6", "9", and "12", which numbers are positioned in a clock arrangement. Instead, Samuel teaches placing symbols at the top, bottom, left, and right of the detector, and that “any symbols may be used in providing this point of reference.” Thus, Samuel already places its indicators in the claimed clock arrangement, but fails to use the same ornamentation.
The court has previously held that a claim which recites a structure which differs from prior art structure only by way of a limitation relating to ornamentation and having no mechanical function whatsoever is unpatentable over the prior art. In re Seid, 161 F.2d 229, 231 (CCPA 1947). In the instant case, the only difference between the claimed structure and Samuel is the type of ornamental marker used as the indicators. The claim requires clock numbers, Samuel teaches cardinal directions. Samuel explicitly recognizes that the any symbols may be used for its ornamentation. Further, the ornamental indicators at issue provide no mechanical function, but rather allow a user to form an easily communicated abstract frame of reference by looking at the indicators. Thus, the holding of Seid is applicable because the indicators at issue are purely ornamental and have no mechanical function. It would have been obvious to one of ordinary skill in the art before the time of invention to modify the indicators of Samuel to be a clock arrangement of numbers. This is obvious because the claimed structure differs from prior art structure only by way of a limitation relating to ornamentation having no mechanical function whatsoever is unpatentable over the prior art. In re Seid at 231. Furthermore, this is obvious because Samuel teaches that any symbols may be used as the indicators. 
Furthermore, Samuel fails to specify that the first movement direction indicators are provided on the X-ray imaging device and present the possible movement directions to a user on a sidewall of a housing of the X-ray detector or next to a control interface during the user’s positioning of the X-ray imaging device in relation to the imaged object 
Hofstetter teaches placing markers (21) on the sidewalls of an x-ray detector housing in order to allow for the determination of a position and orientation of the x-ray detector by a position measurement device (5:62-64; Fig. 1 (21)). Implementing such a teaching in Samuel would entail adding sidewall copies of the first movement direction indicators to inserts (26), e.g., the “N” symbol would be placed on the insert in two positions, 1) in the beamline parallel with the imaging plane; and 2) on the exterior sidewall presenting the symbol to the user during positioning. It would have been obvious to one of ordinary skill in the art before the time of the invention to add the first movement direction indicators to the exterior sidewall faces of Samuels’ inserts (26) in keeping with the teaching of Hofstetter. One would have been motivated to do since this would allow a position measurement device to determine the position and orientation of the detector from an image of the detector’s side, which in turn would allow for correction of position and orientation related deformations in the images (1:60-2:8).
Furthermore, Wielopolski teaches first movement direction indicators provided on the X-ray imaging device and present the possible movement directions to a user next to a control interface during the user’s positioning of the X-ray imaging device in relation to the imaged object. Wielopolski demonstrates as much in Fig. 3, wherein Cardinal direction indicators are provided on detector (14), and the indicators are next to a rotary stage control interface (12). It would have been obvious to one of ordinary skill in the art before the effective time of filing to place the indicators of Samuel next to the control interface, as is demonstrated by Wielopolski. One would have been motivated to do so since this would allow one to modify the position of the detector while maintaining awareness of the detectors directional indicators.

Regarding Claim 6:
The modified invention of claim 5 teaches the medical imaging apparatus according to claim 5, further including: 
a user interface configured to control movement of the diagnostic imaging apparatus (Samuel 1:45), and 
third movement direction indicators configured to indicate each of the same plurality of movement directions as the first and second movement direction indicators (Samuel 4:67-5:2 describe additional sets of movement indicators that are configured to indicate the same movement directions since they fit in the same slots). 

Regarding Claim 7:
The modified invention of claim 5 teaches the medical imaging apparatus according to claim 5, but fails to specify that the second movement direction indicator includes a chromatic circle. 
The court has previously held that a claim which recites a structure which differs from prior art structure only by way of a limitation relating to ornamentation and having no mechanical function whatsoever is unpatentable over the prior art. In re Seid, 161 F.2d 229, 231 (CCPA 1947). In the instant case, the only difference between the claimed structure and Samuel is the type of ornamental marker used as the indicators. The claim requires clock numbers and a chromatic circle, whereas Samuel teaches cardinal directions. Samuel explicitly recognizes that the any symbols may be used for its ornamentation. Further, the ornamental indicators at issue provide no mechanical function, but rather allow a user to form an easily communicated abstract frame of reference by looking at the indicators. Thus, the holding of Seid is applicable because the indicators at issue are purely ornamental and have no mechanical function. It would have been obvious to one of ordinary skill in the art before the time of invention to modify the indicators of Samuel to be a clock arrangement of numbers and a chromatic circle. This is obvious because the claimed structure differs from prior art structure only by way of a limitation relating to ornamentation having no mechanical function whatsoever is unpatentable over the prior art. In re Seid at 231. Furthermore, this is obvious because Samuel teaches that any symbols may be used as the indicators. 

Regarding Claim 9:
Wielopolski shows as much in Fig.3, wherein the indicators are outside of the irradiated area. Further, Hofstetter teaches placing markers (21) on the sidewalls of an x-ray detector housing in order to allow for the determination of a position and orientation of the x-ray detector by a position measurement device (5:62-64; Fig. 1 (21)). Implementing such a teaching in Samuel would entail adding sidewall copies of the first movement direction indicators to inserts (26), e.g., the “N” symbol would be placed on the insert in two positions, 1) in the beamline parallel with the imaging plane; and 2) on the sidewall out of the beamline. It would have been obvious to one of ordinary skill in the art before the time of the invention to add the first movement direction indicators to the sidewall faces of Samuels’ inserts (26) in keeping with the teaching of Hofstetter and Wielopolski. One would have been motivated to do since this would allow a position measurement device to determine the position and orientation of the detector from an image of the detector’s side, which in turn would allow for correction of position and orientation related deformations in the images (1:60-2:8) 

Regarding Claim 10:
The modified invention of claim 1 teaches the medical imaging apparatus according to claim 1, wherein the x-ray detector is disposed in a housing with four sidewalls (Figs. 6-7b- the four sidewalls are at least indicated by the four lateral walls of the inserts), the first movement direction indicators including a movement direction indicator on each of the four sidewalls. Hofstetter teaches placing markers (21) on the sidewalls of an x-ray detector housing in order to Samuel would entail adding sidewall copies of the first movement direction indicators to inserts (26), e.g., the “N” symbol would be placed on the insert in two positions, 1) in the beamline parallel with the imaging plane; and 2) on the sidewall out of the beamline. It would have been obvious to one of ordinary skill in the art before the time of the invention to add the first movement direction indicators to the sidewall faces of Samuels’ inserts (26) in keeping with the teaching of Hofstetter. One would have been motivated to do since this would allow a position measurement device to determine the position and orientation of the detector from an image of the detector’s side, which in turn would allow for correction of position and orientation related deformations in the images (1:60-2:8).

Regarding Claim 11:
The modified invention of claim 5 teaches the medical imaging apparatus according to claim 5, wherein the imaging gantry includes an x-ray source (Samuel (14)) and an x-ray detector ((16)), the x-ray detector including a housing having a plurality of sidewalls (see Samuel Figs. 6-7b, which at least show sidewalls on element (38) of the housing), the first movement direction indicators being mounted to the sidewalls to mark respective directions (Samuel Fig. 7b (26) shows how the indicators are inserted into, i.e. provided on, a sidewall of the housing of the detector. The modification noted above placed copies of such indicators on the outside of the sidewalls for observation.).

Regarding Claim 12:
Samuel Figs. 6-7b- the four sidewalls are at least indicated by the four lateral walls of the inserts) and the first movement direction indicators include four symbols indicative of each of four directions (the movement indicators are attached to said sidewalls, and as such are necessarily indicative thereof), each of the four sidewalls being equipped with a corresponding one of the four symbols.
Hofstetter teaches placing markers (21) on the sidewalls of an x-ray detector housing in order to allow for the determination of a position and orientation of the x-ray detector by a position measurement device (5:62-64; Fig. 1 (21)). Implementing such a teaching in Samuel would entail adding sidewall copies of the first movement direction indicators to inserts (26), e.g., the “N” symbol would be placed on the insert in two positions, 1) in the beamline parallel with the imaging plane; and 2) on the sidewall out of the beamline. It would have been obvious to one of ordinary skill in the art before the time of the invention to add the first movement direction indicators to the sidewall faces of Samuels’ inserts (26) in keeping with the teaching of Hofstetter. One would have been motivated to do since this would allow a position measurement device to determine the position and orientation of the detector from an image of the detector’s side, which in turn would allow for correction of position and orientation related deformations in the images (1:60-2:8).

Regarding Claim 16:

Hofstetter teaches placing markers (21) on the sidewalls of an x-ray detector housing in order to allow for the determination of a position and orientation of the x-ray detector by a position measurement device (5:62-64; Fig. 1 (21)). Such a position is outside the radiation path between the x-ray source and the x-ray detector. Implementing such a teaching in Samuel would entail adding sidewall copies of the first movement direction indicators to inserts (26), e.g., the “N” symbol would be placed on the insert in two positions, 1) in the beamline parallel with the imaging plane; and 2) on the sidewall out of the beamline. It would have been obvious to one of ordinary skill in the art before the time of the invention to add the first movement direction indicators to the sidewall faces of Samuels’ inserts (26) in keeping with the teaching of Hofstetter. One would have been motivated to do since this would allow a position measurement device to determine the position and orientation of the detector from an image of the detector’s side, which in turn would allow for correction of position and orientation related deformations in the images (1:60-2:8).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/            Primary Examiner, Art Unit 2881